PER CURIAM.
We affirm the trial court’s order of revocation of community control but reverse the $200.00 cost assessment pursuant to section 27.3455, Florida Statutes (1985), as the parties agree that the trial court erred in its imposition of this assessment. As to the costs imposed pursuant to sections 960.20 and 943.25(4), Florida Statutes (1985), we remand with direction to the trial court to furnish appellant proper notice and opportunity to object as required under Jenkins v. State, 444 So.2d 947 (Fla.1984).
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.